Los hechos están expresados en la opinión.
El Juez Asociado Se. íIutchisoN,
emitió la opinión del tribunal.
En la demanda original qne fné presentada en este caso se alegaba lo siguiente:
“I. Que la demandante es una sociedad mercantil debidamente constituida de acuerdo con las leyes de Puerto Rico, y tiene su do-micilio en esta ciudad.
“II. Que el demandado ha comprado maderas y efectos de cons-trucción a la mercantil demandante en diferentes partidas llevando ambas partes una cuenta corriente que liquidada por ambas partes en agosto 30 de 1914, produjo un saldo a favor de la demandante de $625.61 que reconoció el demandado.
“III. Que fue convenido que el saldo de cuenta a favor de la demandante devengaría intereses al tipo del 1 por ciento mensual y liquidada nuevamente dicha cuenta el 24 de agosto de 1916, ha pro-ducido un saldo a favor de la demandante de $617.96, que es la suma que debe el demandado a la demandante y que no ha pagado ni en todo ni en parte, a pesar de habérsele requerido varias veces para ello.”
El demandado contestó la demanda negando en términos generales todos y cada uno de los hechos de la demanda.
El demandante presentó como prueba sin ninguna obje-ción por parte del demandado, una escritura con el fin de acre-ditar la disolución de la Sociedad Saint Laurent y Martínez y la constitución de la nueva Sociedad Saint Laurent y Mar-tínez, Sucesores, Sociedad en Comandita, que es la deman-dante en esta acción, cuya escritura.fué otorgada por Gustavo Saint Laurent y Ponce de León, Juan Ramón Martínez y José Eerrer Rilloch, en tres de junio ele 1915, siendo sus cláusulas pertinentes las siguientes:
“Primera. — Queda disuelta a todos los efectos jurídicos desde el día en que expiró su período social la Sociedad ‘Saint Laurent y Mar-*148tínez,’ fundada por la ameritada escritura número 45, otorgada en esta ciudad a 28 de mayo de 1914, y se hará cargo de la sociedad extinguida, la que se constituye por las subsiguientes cláusulas, pa-sando a la naciente compañía todo el activo y pasivo de la fenecida con las condiciones que se estipularán; dando los socios de dieba mercantil extinguida los Señores Saint Laurent y Martínez por vá-lidas todas y-cuantas operaciones hubieran realizado en nombre de la sociedad disuelta y en su consecuencia ratifican en todas sus par-tes los documentos públicos que hubieran otorgado los socios sobre dichos bienes inmuebles y derechos reales de dicha sociedad.
“Segunda — Razón social. — Se crea y establece la nueva razón ‘Saint Laurent Martínez, Sucesores, Sociedad en Comandita,’ con domicilio en esta ciudad de Mayagüez y liquidadora de la disuelta ‘Saint Laurent Martínez’; quedando establecida en la calle del Comercio de esta ciudad, en la casa-almacén del socio Don Gustavo Saint Laurent, cuyos solares y depósitos cede en arrendamiento a la nueva sociedad en virtud de un contrato que separadamente se formalizará. ’ ’
El demandante presentó también como prueba y sin nin-guna objeción por el demandado el documento que pasamos a transcribir, después de dejar debidamente establecida su identidad.
“Mayagüez, P. R, Sept, de 1914. Sr. Sabás Honoré a Saint Laurent y Martínez. Valor al contado. Debe: 1914. Julio 30, a saldo a n/fr. Seg. Cta. Pasada, $619.42. Ag. 30, a intereses hasta hoy, $6.19. $625.61. B. u O. Conforme: S. Honoré.”
La prueba demostró, entre otros particulares, y asimismo sin objeción por parte del demandado, haberse hecho un abono a cuenta el día 24 de agosto de 1915, o sea, en fecha posterior a la constitución de la nueva sociedad.
El demandado no presentó prueba.
Celebrado el juicio y antes de que se dictara la sentencia, el demandante, después de notificar debidamente al deman-dado, solicitó y obtuvo permiso de la corte para enmendar su demanda a fin de conformarla a la prueba, siendo los pá-rrafos primero y segundo de dicha demanda enmendada los siguientes:
*149“I. Que la demandante es una sociedad mercantil debidamente constituida de acuerdo con las leyes de Puerto Rico y tiene su do-micilio en esta ciudad.
“II. Que el demandado ba comprado maderas y efectos de cons-trucción a la mercantil Saint Laurent y Martínez, antecesores de la mercantil demandante en diferentes partidas llevando ambas par-tes una cuenta corriente que liquidada por dieba mercantil ante-cesora Saint Laurent y Martínez con el demandado en agosto 30 de 1914, produjo un saldo a favor de dieba mercantil de $625.61 que reconoció el demandado; siendo la mercantil demandante la con-tinuadora de los negocios de la extinguida Saint Laurent y Mar-tínez, con quien liquidó dieba cuenta el demandado y reconoció; y habiéndose becbo cargo de la liquidación total de dieba sociedad extinguida Saint Laurent y Martínez la demandante, a la cual pasó todo el activo y pasivo de la fenecida.”
Los siguientes son los errores que han sido alegados por el apelante, a saber:
“I. La corte erró al admitir la nueva demanda presentada por la demandante.
“II. La corte erró al dictar sentencia en contra del demandado.”
Considerados los hechos como han sido expuestos a la luz de los artículos 136, 137, 140 y 142 del Código de Enjuicia-miento Civil, son por sí suficientes sin argumentación alguna para demostrar la naturaleza frívola de esta apelación. No sólo existe ningún fundamento en que basarse la alegación de sorpresa, la cual, en tanto aparece de los autos, se hace por primera vez en apelación, sino que se niega dicha alegación positiva y terminantemente en todas partes en la misma- ex-posición que hace del caso el apelante. En los autos no hay nada que indique que fuera el demandado de algún modo in-ducido a error en su perjuicio al sostener su defensa sobre los méritos. No existe absolutamente nada en los autos que su-giera que el demandado tenía alguna defensa sobre los méri-tos del caso. Según las circunstancias del caso con hacer cual-quier discusión minuciosa respecto a los supuestos errores sólo perderíamos tiempo y energía.
*150La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.